Citation Nr: 1023014	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for infectious 
hepatitis.

3.  Entitlement to a compensable evaluation for chip 
fracture, left ankle, at level of oscalcis and navicular 
bones.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In December 2007 the Board remanded the Veteran's claim for 
further development.  Unfortunately, the claims file reflects 
that further RO action on the claims on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision on these claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a right shoulder disability and for infection hepatitis, and 
entitlement to a compensable evaluation for service-connected 
chip fracture, left ankle, at level of oscalcis and navicular 
bones.  

In December 2007 the Board remanded these claims for further 
development.  In that remand the Board instructed the RO/AMC 
to endeavor to secure records which the Veteran has claimed 
indicate that he had liver abnormalities secondary to his in-
service hepatitis, to schedule the Veteran for VA 
examinations to determine whether any current right shoulder 
disability or liver abnormalities are related to in-service 
conditions, and to schedule the Veteran for an examination to 
determine the severity of his service-connected left ankle 
disability.  

Following the Board's December 2007 remand the RO/AMC sent 
the Veteran a letter in August 2008 notifying him that the VA 
medical facility nearest him would notify him of the date, 
time and place of the requested examinations.  While it does 
appear that the Veteran was notified of his scheduled VA 
examination there is no letter to the Veteran containing that 
information in the claims file.  A note from the Phoenix VA 
Medical Center in April 2008 indicates that the Veteran 
cancelled his appointment via telephone call due to family 
problems.  The Appeals Management Center requested a copy of 
the C & P examination appointment notification letter that 
was sent by the VAMC to the Veteran and information as to 
when the notice was mailed out, but it does not appear that 
this documentation is in the claims file.  

In May 2009 the AMC sent the Veteran another letter notifying 
him that the Phoenix VA Medical Center would be scheduling 
him for an examination and that he would be notified of the 
date, time and place of the examination.  A June 2009 letter 
from the AMC to the Phoenix VA Medical Center indicates that 
the Veteran failed to report for his examination.  That 
letter again requested a copy of the C & P examination 
appointment notification letter that was sent by the Phoenix 
VA Medical Center to the Veteran.  No such letter has been 
associated with the claims file.  

Accordingly, the Board finds that the Veteran should be 
provided with an additional opportunity to appear for the 
requested examinations.  

Nevertheless, the Board cautions the Veteran concerning his 
own responsibility to cooperate with VA in this matter.  The 
Court has held that "[t]the duty to assist is not always a 
one-way street.  If a veteran wishes help he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

A December 2009 response from the Veteran indicates that he 
missed his evaluation appointment because he was unable to 
obtain transportation to the examination site on the day his 
appointment was scheduled.  The Veteran should be advised 
that VA examination are scheduled around the availability of 
VA examiner and that it may not be possible to schedule his 
examination on a specific day of the week.  The Veteran 
should also be advised that failure to report for VA 
examinations can have adverse consequences, including the 
possible denial of his claims.  

Finally, the Board notes that in a December 2007 letter the 
RO/AMC did request that the Veteran identify records 
including, but not limited, those from providers who noted 
liver abnormalities during his hospitalization in Arizona 
following a car accident and during outpatient treatment in 
Muskogee.  However, as the Veteran's claim is being remanded 
the Board finds that another request for identification of 
these records is warranted in the interest of affording the 
Veteran every possible consideration with respect to his 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and again ask him to identify in writing 
the names, addresses and dates of 
treatment of all treatment providers who, 
since discharge from service, have 
evaluated the disabilities at issue in 
this remand.  Such providers should 
include the physicians who the Veteran 
claims noted liver abnormalities during 
the Veteran's hospitalization in Arizona 
following a car accident and during 
outpatient treatment in Muskogee. 

2.  The Veteran should be afforded a VA 
examination in support his claims for 
service connection for a right shoulder 
disability and infectious hepatitis.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be 
reviewed by the examiner prior to the 
examination and a rationale for all 
opinions offered should be included in the 
report provided.  Following a thorough 
evaluation the examiner should:

a.  determine whether the Veteran 
currently has a right shoulder 
disability, and if so state whether 
that disability is at least as likely 
as not related to the Veteran's active 
service, including any documented in-
service right shoulder complaints;

b.  determine whether the Veteran 
currently has any liver abnormalities, 
and if so state whether any such 
abnormalities are at least as likely as 
not related to the Veteran's active 
service, including any documented 
infectious hepatitis.

3.  The Veteran should also be afforded a 
VA examination in support of his claim for 
an increased evaluation for his service-
connected left ankle disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be 
reviewed by the examiner prior to the 
examination and a rationale for all 
opinions offered should be included in the 
report provided.  Following a through 
evaluation the examiner should report 
complaints and clinical findings 
pertaining to the Veteran's left ankle 
disability in detail, including range of 
motion studies.  The examiner should also 
address the DeLuca criteria and indicate 
whether the Veteran has additional 
functional loss due to flare-ups, 
fatigability, incoordination or pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the examiner finds that 
there is additional limitation of motion 
due to flare-ups, fatigability or 
incoordination, the extent of such 
limitation of motion should be stated in 
degrees.  Notation should also be made as 
to the degree of functional impairment 
attributable to the Veteran's left ankle 
disability.  Finally, the examiner should 
characterize any limitation of motion as 
less than moderate, moderate or marked.

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefit sought is not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


